Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-4, 7, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kensel et al (US 2017/0083626 A1).
Regarding claim 1, Kensel discloses a network learning system (Abstract) comprising a host end (202), coupled to a first user end (108) and a second user end (108), the host end comprising a memory configured to store at least one instruction (¶ [0052]), and a processor, coupled to the memory (¶ [0052]), the processor configured to access the at least one instruction to perform steps of storing original lesson information sending from the first user end wherein the original lesson information comprises a plurality of content sections (¶ [0007]: search similar profiles of other users matching with the profile of the user and determining the type of content objects or learning techniques to be provided for display on the user device), selecting from the plurality of content sections to form first adaptive lesson information based on a learning condition of the second user end and sending the first adaptive lesson information to the second user end (¶ [0007]: processing … rules associated with the profile of the user and generating a customized presentation layer and communicated it to a user device), so that an output device of the second user end outputs the first adaptive lesson information based on a first view of a first simulated space (¶ [0008]: the platform on the user device may be … a virtual reality headset), and recording a value from an input device of the second user end when the output device of the second user end outputs the first adaptive lesson information (¶ [0020]: aggregate and interpret data on user behavior using machine learning techniques, to deliver content that progressively adapts to the user's understanding of the content and preferred learning style).
Regarding claims 2 and 13, Kensel discloses wherein the learning condition is a time of learning, a hardware configuration, a number of users, a space available for activity, a network condition, or a combination thereof (¶ [0023]: pace of learning).
Regarding claims 3 and 14, Kensel discloses wherein the processor records and assembles the plurality of content sections based on the learning condition, in order to generate the first adaptive lesson information (¶ [0020]: aggregate and interpret data on user behavior using machine learning techniques, to deliver content that progressively adapts to the user's understanding of the content and preferred learning style).
Regarding claims 4 and 15, Kensel discloses wherein the value from the input device of the second user end is a physical value, a biometrical value, or a combination thereof (¶ [0029]).
Regarding claims 7 and 17, Kensel discloses wherein the physical value is a moving coordinate, an angle, a velocity, a touching pressure of a body of a user corresponding to the second user end, an angle of gesture, an angle of finger of the user, or environmental measurement around the user, or a combination thereof (¶ [0029]).
Clam 12 recites a method comprising substantially the same limitations as those in claim 1 above.  It is accordingly rejected for the same reasons as given supra.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kensel in view of Clapp et al (US 2020/0234487 A1).
Regarding claims 5 and 16, Clapp suggests—where Kensel does not disclose—wherein the processor is further configured to access the at least one instruction to perform a step of generating a record of lessons based on the value (¶ [0114]: recording, evaluating and/or storing actions, movements and/or positions of a user via monitoring properties of a VR controller), wherein the record of lesson is for being accessed by the first user end or the second user end, in order to replay the first adaptive lesson information based on a second view of the first simulated space (¶ [0119]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Kensel and Clapp in order to preserve lessons that were adjudged to be particularly helpful or pedagogical.
Regarding claim 6, Clapp suggests—where Kensel does not disclose—wherein the second view is different from the first view (¶ [0120]: playback of an IMVR experience can include information related to a spatial position of a user initiating the recording and/or playback such that one or more objects in the IMVR environment of the IMVR experience can be rendered to the user from a perspective based on the user's spatial position).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Kensel and Clapp in order to preserve lessons that were adjudged to be particularly helpful or pedagogical.
Regarding claims 8 and 18, Clapp suggests—where Kensel does not disclose—wherein the biometrical value is a brainwave, a voice fingerprint, an eye tracking, a heartbeat of a user corresponding to the second user end, or a combination thereof (¶ [0074]: display can also include one or more sensors and/or actuators that can be used to enhance or augment the IMVR experience of the user, such as … eye-movement or pupil tracker).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Kensel and Clapp in order to preserve lessons that were adjudged to be particularly helpful or pedagogical.

Allowable Subject Matter
Claims 9-11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715